Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 16 and 23 have been amended as follows:

16. (Currently Amended) An interface device for interfacing between classic field effect transistor (FET) circuitry and quantum circuitry, comprising: 
a substrate; 
a first well having a doped source/drain region constructed on said substrate [[and substantially doped]] in accordance with a classic FET device to form a classic side of said interface device; 

a second well constructed on said substrate and substantially undoped in accordance with a quantum structure to form a quantum side of said interface device, said quantum side connected to one or more quantum devices fabricated on said substrate; 
612485.0024a control gate fabricated to overlap at least a portion of said second well and to separate said classic side of said interface device from side quantum side; and 
wherein application of an appropriate potential to said control gate enables tunneling of one or more quantum particles through a local depleted tunneling path formed between said classic side and said quantum side.

23. (Currently Amended) An interface device for interfacing between classic field effect transistor (FET) circuitry and quantum circuitry, comprising: 
a substrate; 
a classic FET well having a doped source/drain region constructed on said substrate to form a classic side of said interface device and operative to be connected to classic FET circuitry fabricated on said substrate; 
a quantum dot well constructed on said substrate to form a quantum side of said interface device and operative to interface with quantum circuitry fabricated on said substrate; 
a control gate constructed over at least a portion of said quantum dot well whereby said classic side is on a first side of said control gate and said quantum side is on a second side thereof; wherein a first pulse signal at a first time instance applied to said control gate controls tunneling 
wherein a second pulse signal at a second time instance applied to said control gate allows tunneling of second one or more quantum particles through a local depleted tunneling path from the said quantum side to said classic side in a detector mode of operation.

Authorization for this examiner’s amendment was given by Howard Zaretsky on 01/07/2021.



Allowable Subject Matter

Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Roberts et al (US 20190181256 A1) and Pillarisetty et al (US 20190148530 A1) are hereby cited as the closest prior arts. Figure 18 of Robert teaches an interface device for interfacing between classic field effect transistor (FET) circuitry and quantum circuitry, comprising: a substrate (102, [0079]); a first substantially undoped or low-doped well (146+152) constructed on said substrate in which both a classic well (147) and a quantum well (152) are realized; a first doped diffusion (dopants of 147) in or above said first well forming a classic well constituting a classic side of said device; a control gate (106/108, [0054]) constructed over at least a portion of said first well; and a second well (152) formed by a remainder of said first well 

However, none of the above prior arts alone or in combination with other arts teaches an interface device for interfacing between classic field effect transistor (FET) circuitry and quantum circuitry, comprising: “a substrate; a substantially undoped layer constructed on said substrate in which a quantum dot is realized; a doped source/drain region formed over a first portion of said substantially undoped layer constituting a classic side of said interface device connected to one or more classic FET devices fabricated on said substrate, wherein a control circuit operative to generate and apply an appropriate potential to said control gate to control a tunneling path thereunder thereby causing one or more particles to tunnel between said classic side and said quantum side of said interface device” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these above reasons, independent claims 1, 16 and 23 are allowed.
Claims 2-15, 17-22 and 24-27 are allowed as they depend on an allowed claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/11/2021